Case 2:19-cv-10729-NGE-DRG ECF No. 41, PageID.409 Filed 12/16/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


ARDRA YOUNG,
                                                            Case No. 19-10729
           Plaintiff,
v.                                                          Honorable Nancy G. Edmunds

STACEY REAM,

           Defendant.
                           /


           ORDER ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S
               JUNE 30, 2020 REPORT AND RECOMMENDATION [33]

       This is a pro se civil rights action brought Plaintiff Ardra Young. Plaintiff is a

prisoner of the Michigan Department of Corrections confined at the Gus Harrison

Correctional Facility.1 He claims that Defendant Stacey Ream—a grievance coordinator

at his facility—unlawfully retaliated against him for exercising his right to free speech in

violation of the First Amendment to the United States Constitution.

       Pending before the Court is the Magistrate Judge’s December 16, 2020 Report

and Recommendation. (ECF No. 33.) The Magistrate Judge recommends that the Court

grant Defendant’s motion for summary judgment and deny Plaintiff’s motion for summary

judgment.      Plaintiff raises several objections to the Magistrate Judge’s Report and

Recommendation. (ECF Nos. 36, 40.)2 Defendant opposes Plaintiff’s objections. (ECF




       1
         The facility is referred to by the parties as “ARF.”
       2
         The Court GRANTS IN PART Plaintiff’s motion for an extension of time to file objections to the
Magistrate Judge’s Report and Recommendation but DENIES the motion in all other respects. (ECF No.
35.) The Court also GRANTS Plaintiff’s motion for leave to file amended objections. (ECF No. 40.) As
such, the Court will consider all objections raised by Plaintiff to the Magistrate Judge’s Report and
Recommendation.

                                                  1
Case 2:19-cv-10729-NGE-DRG ECF No. 41, PageID.410 Filed 12/16/20 Page 2 of 6




No. 39.) The Court has conducted a de novo review of Plaintiff’s objections and the entire

record in this matter. For the reasons set forth below, the Court OVERRULES Plaintiff’s

objections,    ACCEPTS        and   ADOPTS         the   Magistrate   Judge’s   Report    and

Recommendation, DENIES Plaintiff’s motion for summary judgment, and GRANTS

Defendant’s motion for summary judgment.

   I.       STANDARD OF REVIEW

         This Court performs a de novo review of those portions of the Magistrate Judge's

Report and Recommendation to which Plaintiff has objected. Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b). The Court need not and does not perform a de novo review of the

report's unobjected-to findings. Thomas v. Arn, 474 U.S. 140, 150 (1985). Moreover, an

objection that “does nothing more than state a disagreement with a magistrate’s

suggested resolution, or simply summarizes what has been presented before, is not an

‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F. Supp. 2d. 743, 747

(E.D. Mich. 2004). Indeed, the purpose of an objection to a report and recommendation

is to provide the Court “with the opportunity to consider the specific contentions of the

parties and to correct any errors immediately.” Id. (quoting United States v. Walters, 638

F.2d 947, 949–50 (6th Cir. 1981)).

   II.      PLAINTIFF’S OBJECTIONS

   A. Objection 1: whether the Magistrate Judge erred by relying on Defendant’s
      affidavit to establish that Defendant would have taken the same adverse
      action notwithstanding the protected nature of Plaintiff’s conduct.
         The Magistrate Judge found that Plaintiff failed to raise a material question of fact

as to the evidence Defendant presented establishing that she would have imposed the

same adverse action notwithstanding the protected nature of Plaintiff’s conduct. Plaintiff

argues the Magistrate Judge erred in reaching this conclusion because: (1) Defendant

                                               2
Case 2:19-cv-10729-NGE-DRG ECF No. 41, PageID.411 Filed 12/16/20 Page 3 of 6




did not establish that she feared for her safety as a result of Plaintiff’s letter; and (2)

contrary to the Magistrate Judge’s findings, Plaintiff did in fact produce evidence to

counter Defendant’s affidavit. To this end, Plaintiff claims the fact that he was allowed to

stay at ARF after this incident establishes that Defendant did not view his actions as

threatening and therefore that she would not have issued the insolence misconduct report

against him but for his invocation of the protected activity.

       This objection is overruled. As Defendant points out, none of Plaintiff’s allegations

rebut Defendant’s evidence that she is uncomfortable with inmates using her first name

and that she regularly issues insolence misconduct charges when inmates use her first

name because she feels harassed. Whether or not Defendant felt threatened by Plaintiff’s

letter is not the issue—the issue is whether Defendant generally issues insolence

misconduct reports when inmates use her first name regardless of whether they are

engaging in protected activity. Here, the Magistrate Judge found that Plaintiff failed to

raise a genuine issue of material fact on this point, and the Court agrees with the

Magistrate Judge’s conclusion. Accordingly, Plaintiff’s objection is overruled.

   B. Objection 2: whether the Magistrate Judge erred by (1) considering evidence
      outside of MDOC policy directives and (2) failing to consider evidence that
      MDOC policy directives specifically require inmates to include full names of
      employees in connection with the grievance process.
       Plaintiff objects to the Magistrate Judge’s consideration of certain evidence related

to MDOC policy directives and the conformity of Defendant’s conduct therewith.3 More

specifically, Plaintiff contends the Magistrate Judge erred by considering evidence that

Defendant acted outside of MDOC policy directives. According to Plaintiff, Defendant



       3
           The Court has combined Plaintiff’s objections related to this issue for analysis here.

                                                           3
Case 2:19-cv-10729-NGE-DRG ECF No. 41, PageID.412 Filed 12/16/20 Page 4 of 6




was beholden to MDOC policy directives and therefore had no discretion to conduct

herself in a manner separate and apart from MDOC policy directives. Plaintiff also argues

that his use of Defendant’s full name in the address line of the letter was procedurally

required under MDOC policy directives, and therefore it was Defendant who acted

improperly for punishing him for merely following the rules.

       Plaintiff’s objections are overruled.    As an initial matter, Plaintiff does not

affirmatively establish that he was required to use Defendant’s full name in sending her

the letter. Moreover, Plaintiff’s objections fail because the Magistrate Judge did consider

the issues and evidence Plaintiff raises again here. And the Magistrate Judge found—in

Plaintiff’s favor—questions of fact existed as to whether Plaintiff’s letter constituted

protected conduct under the First Amendment. However, as the Magistrate Judge found,

neither MDOC policy directives, nor Defendant’s alleged failure to adhere to them, creates

a genuine issue of material fact as to the casual connection between the alleged protected

conduct and the adverse action taken by Defendant. In other words, Plaintiff’s objections

ignore the Magistrate Judge’s finding that Defendant generally issues insolence

misconduct reports when inmates use her first name, notwithstanding issues of fact as to

whether such a practice is consistent with MDOC directives. As the Magistrate Judge

explained:

       While Ream’s contentions may not answer the question of whether she
       properly applied the MDOC’s “insolence” standard, that question is not
       before the Court; Young’s claim is not that Ream violated his First
       Amendment rights by punishing him for addressing her by her first name.
       Rather, Young’s specific claim is that Ream punished him simply because
       he complained to her about her handling of G2. But Young presented no
       evidence to counter the distinct factual averments proffered by Ream as to
       why, separate and apart from (1) any formal policy against the use of first
       names by inmates, and (2) the substance of Young’s Letter, she believed
       his conduct constituted “insolence.”

                                            4
Case 2:19-cv-10729-NGE-DRG ECF No. 41, PageID.413 Filed 12/16/20 Page 5 of 6




(See ECF No. 33 at 14-15.) Having considered the entire record on this matter, the Court

agrees with the Magistrate Judge’s resolution of this issue and finds no error in the

Magistrate Judge’s analysis. Accordingly, Plaintiff’s objections are overruled.

   C. Objection 3: Whether the magistrate judge erred by failing to consider
      Defendant’s alleged noncompliance with the Court’s prior discovery order.
       Plaintiff contends the Magistrate Judge should have denied Defendant’s motion

for summary judgment because Defendant allegedly failed to comply with the Court’s

order compelling Defendant to produce certain documents and communications. This

objection is overruled. As the Magistrate Judge observes in his order denying Plaintiff’s

request for the appointment of counsel, the discovery sought by Plaintiff would have no

impact on the ultimate outcome of the motion for summary judgment. (ECF No. 34.)4 In

addition, Plaintiff fails to establish that Defendant failed to comply with her discovery

obligations.      The record reflects that a diligent search of Defendant’s e-mails was

conducted and no responsive, non-privileged, documents were found to produce. The

Court finds no error in the Magistrate Judge’s handling of discovery or the summary

judgment evidence.

III. CONCLUSION

     For the above-stated reasons, and for the reasons provided in the Magistrate

Judge’s Report and Recommendation, the Court OVERRULES Plaintiff’s objections,

ACCEPTS and ADOPTS the Magistrate Judge’s Report and Recommendation, DENIES

Plaintiff’s motion for summary judgment, and GRANTS Defendant’s motion for summary

judgment.


       4
           This order was entered the day after the Magistrate Judge entered the Report and Recommendation.

                                                       5
Case 2:19-cv-10729-NGE-DRG ECF No. 41, PageID.414 Filed 12/16/20 Page 6 of 6




     SO ORDERED.

                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge


Dated: December 16, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on December 16, 2020, by electronic and/or ordinary mail.


                                          s/Lisa Bartlett
                                          Case Manager




                                           6
